information. Thus, it appears that appellant has abandoned this appeal.
                    Accordingly, we dismiss this appeal as abandoned.
                               It is so ORDERED.



                                                      Parraguirre




                                                      Douglas



                                                        ci
                                                      Cherry
                                                                                   J.




                    cc: Hon. Bridget Robb Peck, District Judge
                          Brett Rosselli
                        • Kathleen T. Breckenridge
                          Washoe District Court Clerk




SUPREME COURT
       OF
    NEVADA
                                                        2
0) I947A    4e139